McCLOSKEY, Senior Judge.
I respectfully dissent. The evidence of record demonstrates that Gary L. Clanton and Lois J. Clanton (collectively Clanton) created an impermissible new use of their property with the establishment of a soil bagging operation on said property in January of 1997.
Previously, Clanton had sold truckloads of soil that he had excavated from his property and/or utilized in his excavation business. In 1997, Clanton began an expansive, commercial soil bagging operation. The soil bagging operation differed from Clanton’s previous sale of soil in that: the operation was conducted by Nutra Soils, Inc., a corporation of which Clanton is one of five owners; it operated during more extensive hours; it had its own employees; it utilized soil from neighboring lands; and it required the placement of massive commercial equipment on the property.1
Moreover, I disagree with the statement at page seven of the majority opinion that “there is no evidence in the record that the topsoil business would have a devastating impact on the neighborhood if it continues to operate.” The evidence of record indicates that Clanton’s neighbors began complaining about increased truck traffic, noise, dust, odors and smoke in 1997. The Township’s Zoning Hearing Board made such a finding of fact in its decision.
Furthermore, at the time that Clanton purchased the property in December of 1987, the land was zoned Industrial-Commercial. In March of 1995, the land was rezoned Residential-Mobile Home by London Grove Township (Township). Such rezoning indicates that the Township realized that industrial/commercial uses were no longer appropriate in that area of the Township.
*1000Accordingly, I would have reversed the decision of the Court of Common Pleas of Chester County.

. The practical effect of the majority opinion is to say that a farmer who grows tomatoes and hauls them off the property for sale can proceed to expand the use of his property into an expansive canning operation. Such expansion represents an impermissible new use of the property.